Citation Nr: 0938762	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for residuals of prostate 
cancer, to include whether the reduction of the evaluation 
for this disability from 100 percent to zero percent was 
proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to July 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating action in 
which the Department of Veterans Affairs Regional Office (RO) 
in St. Petersburg, Florida decreased the evaluation for the 
Veteran's service-connected residuals of prostate cancer from 
100 percent to zero percent, effective December 2006.  

During the current appeal, and specifically in August 2009, 
the Veteran testified before the undersigned Veterans Law 
Judge (VLJ).  A copy of the transcript of the hearing is of 
record.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

By a May 2005 rating action, the RO granted service 
connection for prostate cancer and awarded a 100 percent 
evaluation for this disability, effective from February 2005.  
In March 2006, the Veteran underwent a routine follow-up VA 
examination.  Based on the results of that examination, the 
RO, in April 2006, proposed to reduce the rating for the 
Veteran's prostate cancer from 100 percent to zero percent.  
Although the Veteran expressed disagreement with the 
proposal, the RO, in September 2006, decreased the evaluation 
for this service-connected disability from 100 percent to 
zero percent, effective from December 1, 2006.  

Throughout the current appeal, the Veteran has contended that 
a higher rating for his prostate cancer residuals is 
warranted.  Indeed, he believes that the 100 percent 
evaluation originally assigned for this disability was 
improperly reduced and, therefore, should be restored.  In 
particular, he maintains that, because his treating physician 
cannot determine with any medical certainty that he (the 
Veteran) is cancer-free until 5-10 years after the April 2005 
prostate surgery, the total schedular rating should remain in 
effect for the first five years after the surgery and that, 
at the end of that five-year period, a re-examination should 
be conducted to resolve the question of whether he has any 
residual malignancy.  If no cancer is manifested at that 
re-examination, the Veteran agrees that the total schedular 
rating for his prostate cancer should be reduced.    

According to the appropriate rating criteria, following the 
cessation of surgical, X-ray, antineoplastic chemotherapy, or 
other therapeutic procedure, the rating of 100 percent for 
malignant neoplasms of the genitourinary system will continue 
with a mandatory VA examination at the expiration of six 
months.  If there has been no local reoccurrence or 
metastasis, the residuals will be rated as impairment 
resulting from voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code (DC) 7528 (2009).  

DC 7528 is clear.  If no local reoccurrence or metastasis of 
cancer is shown on the mandatory VA examination conducted six 
months after the cessation of surgery, chemotherapy, or other 
therapeutic procedure, the rating for prostate cancer will be 
based upon impairment resulting from voiding, or renal, 
dysfunction, whichever is predominant.  Id.  

In the present case, in January and May 2007 letters, a 
private treating physician concluded that the Veteran is 
"currently disease free."  Contrary to the Veteran's 
assertions, the doctor did not say that he would be unable to 
determine with medical certainty whether the Veteran was 
cancer free for at least five years after the surgery.  
Rather, the physician stated that he would not be able to say 
with certainty "until 5-10 years postop that . . . [the 
Veteran] will remain completely free of disease" (emphasis 
added).  In other words, the doctor explained that he could 
not determine the likelihood of recurrence of the Veteran's 
cancer until at least five years after his prostate surgery.  

Significantly, no medical evidence has been received which 
refutes this physician's conclusion that the Veteran is 
currently cancer free.  Without competent evidence that the 
Veteran currently has cancer, the 100 percent rating for his 
prostate cancer cannot be reinstated.  Id.  

The matter of restoration of the total schedular rating for 
this service-connected disability may be re-considered upon 
competent evidence of an actual recurrence of cancer.  In any 
event, and of further importance herein, is the fact that the 
claims folder currently contains evidence that the Veteran 
may have residuals of his prostate surgery.  Specifically, at 
the August 2009 hearing, the Veteran testified that he 
continues to experience leakage.  Although he admitted that 
such leakage has not required the use of any type of pads in 
the past year, he did not discuss whether he experiences 
urinary frequency.  See 38 C.F.R. § 4.115a (2009) (which 
stipulates that impairment resulting from voiding dysfunction 
will be rated as impairment resulting from urinary leakage, 
frequency, or obstructed voiding).  

Further review of the claims folder indicates that the 
Veteran has not undergone a pertinent VA examination since 
March 2006 and that no records of pertinent outpatient 
treatment since May 2007 have been associated with the file.  
Based on these evidentiary deficiencies, the Board believes 
that a remand of this appeal is necessary.  On remand, the 
Veteran should be accorded a VA examination to determine the 
nature and extent of his service-connected prostate cancer 
residuals.  Also, an attempt should be made to procure, and 
to associate with the claims folder, copies of records of any 
recent pertinent treatment that he may have received.  

Moreover, the Veteran has not been furnished a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter with 
regard to the issue on appeal.  38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009).  See also 
Quartuccio v. Principi, Pelegrini v. Principi, and 
Dingess/Hartman v. Nicholson, supra.  On remand, such 
notification should be issued to him  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Issue to the Veteran a VCAA 
notification letter pertaining to the 
issue of entitlement to a compensable 
rating for residuals of prostate cancer.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, Pelegrini 
v. Principi, and Dingess/Hartman 
v. Nicholson, supra.  

2.  After procuring the appropriate 
release of information forms where 
necessary, obtain records of prostate 
treatment that the Veteran has received 
since May 2007.  All such available 
documents should be associated with the 
claims folder.  

3.  Thereafter, schedule the Veteran 
for an examination to determine the 
nature and extent of his 
service-connected prostate cancer 
residuals.  The claims folder must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  

All indicated studies should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  In addition, the following 
matters should be addressed:  

(a)  whether there has been a 
recurrence of prostate cancer; 

(b)  the need for the use of an 
appliance or the wearing of absorbent 
materials (including the frequency 
with which the absorbent materials 
must be changed per day); 

(c)  the interval (in hours) between 
daytime voiding and the frequency of 
nighttime voiding; and 

(d)  the presence of any obstructed 
voiding (including the frequency of 
any required dilatation, the 
recurrence of urinary tract 
infections secondary to the 
obstruction, the amount of diminished 
peak flow rate, and the need for 
either intermittent or continuous 
catheterization).  

Complete rationale should be given for 
all opinions reached.  

4.  Following the completion of the 
above, re-adjudicate the issue of 
entitlement to a compensable rating for 
residuals of prostate cancer, to include 
whether the reduction of the evaluation 
for this disability from 100 percent to 
zero percent was proper.  If the decision 
remains in any way adverse to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  The Veteran has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


